—Order, Family Court, Kings County (Karen Burstein, J.), entered on or about December 2, 1991, which denied respondent’s objections to the Hearing Examiner’s order enforcing a 1982 child support order and directing a hearing on the amount of arrears, unanimously affirmed, without costs.
Although petitioner’s excuse for her delay in enforcing the parties’ 1982 support order is weak, delay alone is insufficient to bar a claim on the ground of laches (Matter of Department of Social Servs. v Wright, 112 AD2d 159, 160), and respondent’s claim of lack of knowledge that petitioner would seek to enforce the order and prejudice as a result of the delay are not convincing (see, Maule v Kaufman, 33 NY2d 58). We have considered respondent’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Asch, Nardelli and Tom, JJ.